The records show this case was filed on September 14, 1920. On April 24, 1923, notice was given by this court that all cases, including certain numbers, among which was this case, should be briefed, and the brief of plaintiff in error filed by July 1, 1923. On July 2, 1923, plaintiff in error applied for, and obtained, an extension of time to July 20th to file his brief and withdrew the record from the files of this court, and no brief has yet been filed by plaintiff in error, and no excuse made for not filing it within the time extended. On July 31st, this case was submitted and assigned to Division No. 1 for opinion. Nearly two months have now passed since plaintiff in error's time to file brief expired. There has been no brief filed and no excuse for not filing same; and the case has been regularly reached in its order for final disposition. Under the state of the record, as above set out, we can make no other order than that the case be dismissed for want of prosecution, and we so recommend.
By the Court: It is so ordered.